DICKINSON, Presiding Justice,
Dissenting:
¶23. Under Mississippi Rule of Appellate Procedure 22(c)(4)(ii), Brown unquestionably was entitled to the files and discovery he requested. But because a *734procedural statute conflicts with the rule, the majority says the statute must control. I do not believe the Legislature has the authority to pass procedural rules in the first place; and I certainly do not agree that procedural statutes should control over a conflicting Court rules. The majority is of a different view, so I respectfully dissent.
CHANDLER, J., JOINS THIS OPINION.